DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continued application of PCT/JP2019/011991 filed March 22, 2019.
In view of the claims filed August 12, 2020, claims 1-11 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 3, 4, 5, 6, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wada Kenji (JP 2016-183217 A).

    PNG
    media_image1.png
    459
    663
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    403
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    32
    673
    media_image3.png
    Greyscale



JP 2016-183217 A discloses an apparatus in which a monomer-containing liquid and a polymerization initiator-containing liquid pass through a monomer supply passage and a polymerization initiator supply passage and converge, polymerization occurs in a reaction passage having a static mixer, the polymerization reaction liquid converges with a polymerization terminator-containing liquid supplied through a polymerization terminator supply passage, and the polymerization reaction is terminated, discloses an example of a polymer production method that uses this apparatus, and indicates that a polymer obtained in this example has a number average molecular weight of 212,000 (see example 5), which is slightly higher than 200,000 being claimed, or within 10% of experimental error of the molecular weight being claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



Further, JP 2016-183217 [0036] A discloses adjusting the molecular weight by adjusting the flow rate of the anionic polymerization initiator, and obtaining a polymer having a number average molecular weight that falls within the range set forth in claim 1 would not be particularly difficult. Applicants must recognize that JP 2016-183217 (0036) clearly indicates that adjusting the flow rate of anionic initiator is a result-effective variable for controlling polymerization rate and number average molecular weight. Motivated by the expectation of success of developing the polymerization process as disclosed in JP 2016-183217, it would have been obvious to one skill in art to apply routine optimization process to adjust the molecular weight of the polymer product to obtain the number average molecular weight of claim 1 being claimed. Applicants must recognize that it is well-known in the art of anionic polymerization process, the number average molecular weight of an anionically prepared polymer is inversely proportional to the amount of anionic initiator feed to the polymerization process, and it would not be difficult to one skill in art to recognize and appreciate adjusting the flow rate of initiator for controlling molecular weight. 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



Furthermore for claim 1, in view of the substantially identical anionic monomers/ anionic initiator system disclosed in JP 2016-183217 A and as claimed, the examiner has a reasonable basis to believe that the number average molecular weight and monomer conversion rate of a polymer at the inlet port of the static mixer fall within ranges set forth in claims 1, 4 and 11 are inherently possessed by the anionic polymerization process disclosed in JP 2016-183217 A.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding claim 2, JP 2016-183217 A indicates that "the flow speed at which the polymerization initiator is introduced from the inlet port (2B) to the polymerization initiator supply passage (22) is not particularly limited, and can be selected, as appropriate, according to intended use, and is preferably 0.1-200 ml/min, and more preferably 0.5-100 ml/min. If the flow speed falls within the range mentioned above, a rapid polymerization reaction becomes possible and concerns regarding pressure loss decrease” [0036], and the flow speed at which the polymerization initiator-containing liquid is introduced overlaps the range set forth in claim 2 of the present application.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale



In addition, the flow speed of the polymerization initiator-containing liquid is a matter that should be adjusted, as appropriate, by a person skilled in the art according to the flow speed of a monomer, and it is not considered that specifying the range set forth in claim 2 of the present application achieves a remarkable effect that a person skilled in the art could not foresee. Motivated by the expectation of success of developing an anionic polymerization carried out in a tubular reactor, it would have been obvious to one of ordinary skilled in the art to conceive of the invention as in claim 2 of the present application on the basis of JP 2016-183217 A.
Regarding claims 3, 5, 6, JP 2016-183217 A indicates that in the example mentioned above, the internal diameters of the monomer supply passage, the polymerization initiator supply passage and the polymerization terminator supply passage are 1 mm [0069], and this falls within the range set forth in claim 3 of the present application.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



JP 2016-183217 A indicates that in the example mentioned above, the diameter of the static mixer is 3.4 mm [0074], and this falls within the range set forth in claim 5 of the present application. JP 2016-183217 A also indicates that in the example mentioned above, the length of the polymerization reaction passage is 20 m [0074], and this falls within the range set forth in claim 6 of the present application. Motivated by the expectation of success of developing an anionic polymerization carried out in a tubular reactor, it would have been obvious to one of ordinary skilled in the art to conceive of the invention as in claims 2, 5, 6 of the present application on the basis of JP 2016-183217 A.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



Regarding claims 8, 9, JP 2016-183217 A [0071] discloses using n-butyl lithium as a polymerization initiator in the example mentioned above and also discloses using other organic lithium compounds and organic magnesium compounds [0049]-[0051]. Therefore, motivated by the expectation of success of developing an anionic polymerization carried out in a tubular reactor, it would have been obvious to one of ordinary skilled in the art to conceive of the invention as in claims 8, 9 of the present application on the basis of JP 2016-183217 A.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale



7.	Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada Kenji (JP 2017-66276 A) in view of Wada Kenji (JP 2016-183217 A).
JP 2017-66276 A discloses a method for producing a polymer by carrying out an anionic polymerization reaction using a flow type reaction, the method comprising introducing a liquid A that contains an anionically polymerizable monomer, a liquid B that contains an anionic polymerization initiator, and a polymerization terminator into different channels, passing the liquids through the channels, causing the liquid A and the liquid B to converge, subjecting the anionically polymerizable monomer to anionic polymerization as the converged liquid flows downstream in a reaction channel, and causing the polymerization reaction liquid flowing in the reaction channel to converge with the polymerization terminator so as to terminate the polymerization reaction (see claim 1).

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale



JP 2017-66276 A indicates that the sum of the number of channels through which the liquid A flows and the number of channels through which the liquid B flows, which are linked to the part where the liquid A and the liquid B converge, is 3-10 (see claim 3), and indicates that the liquid B contains an aromatic hydrocarbon (see claim 7).

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale



JP 2016-183217 A and JP 2017-66276 A belong to the same technical field of endeavor, and they are analogous art to each other.  Therefore, it would have been obvious to one skilled in the art to conceive of using features disclosed in JP 2017-66276 A, that is, setting the sum of the number of channels through which the liquid A flows and the number of channels through which the liquid B flows, which are linked to the part where the monomer-containing liquid and the polymerization initiator-containing liquid converge, to be 3-10 and constituting so that the polymerization initiator-containing liquid contains an aromatic hydrocarbon, in the polymer production method disclosed in JP 2016-183217 A. Motivated by the expectation of success of developing an anionic polymerization carried out in a tubular reactor, it would have been obvious to one of ordinary skilled in the art to conceive of the invention as in claims 7, 10 of the present application on the basis of JP 2016-183217 A and JP 2017-66276 A.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
June 20, 2021